Title: Abigail Adams Smith to Elizabeth Cranch, 19 July 1787
From: Smith, Abigail Adams
To: Cranch, Elizabeth


        
          London july 19th 1787—
        
        to what Cause my Dear Eliza am I to attribute that Air of Mistery which reigns throughout your last Letter to me,— you ever Possessed my friendship Esteem and affection, nor do I know that you have ever intentionally forfeited either, why then my Dear Girl do you imagine them estranged from you,— there is one Epoch of our Lives which I Consider as the Ordeal of friendship, if we are so fortunate as to Pass this Period and retain the friends of our Youth I think we may flatter ourselves that the attachment will withstand the future vicissitudes of time, Happily my friend has your Cousin passed and She hopes in Possession of your affections, and those of her other Partial friends, and She can form no wish that can more promote your happiness than that She may soon have the pleasure of returning your Congratulations so Kindly expressed in yours of November the 18th which Letter should have been long ere this acknowledged had not indisposition the Last Winter prevented me from returning those attentions to my friends which their Letters really demanded from me—
        Should you not be amused my Dear Eliza to see your Cousin performing her part in the Character She has lately become an Actress in I wish it was in my Power to Present my Son to you—for he is a cleaver Boy—and I think resembles my Brother Charles—but a quiet Soul just like his Mamma—he is not however wanting in sprightliness—
        It would greatly Contribute to my happiness were it in my Power to partake of some of those Cares and attentions which you are so kind during our absence to undertake for my Dear Brothers their judicious and manly Conduct would I am sure be a full recompence for any little trouble they might occasion, the Worthy and amiable Characters which they Sustain is a scource of great Sattisfaction to us—
        I dare say the parting of the Happy friends which will I suppose take place within a few days from this time will be with mutual regret— if the day for Commencement was yesterday and we may form any idea of your season by this you were very fortunate—for it was very Cool and pleasant here—we thought of it much—and wished to be transported to the scene—
        tomorrow we set out upon an excurssion into the West of England— we propose setting our faces towards Plymouth—to traverse the County of Devonshire and to take up our quarters for some time at Exeter, Plymouth, and wherever elce we may find it inviting the season is fine—and the weather not so Cold as Usual—which reminds me more of my own Country than any season I have ever passed here—& this is no small inducement to render it agreeable—
        Whilst on our Tour or after our return I will indeavour to give you some idea of it— I should anticipate more Plasure if my friend was to accompany us—but he is absent upon Public Business in Portugal—and cannot return these six weeks— there are always upon Such excursions little if not great difficulties to encounter and he Possesses the Happy faculty of removeing them and rendering every thing easy to those who accompany him—
        Barnard is expected to Sail before our return which makes me sollicitous to write to as many of my friends before we set out as I can and will I hope be a sufficient appology to my Cousin for the Haste of this—
        be so good as to Present my Duty and respects to my Grand Mamma—and add those of her Great Grandson my Compliments and regards as they are due—to Nancy Quincy I ought to write and did intend it but have not time left by this opportunity—remember me to her and beleive me / yours sincerely
        A Smith
      